Name: Council Regulation (EEC) No 477/86 of 25 February 1986 adopting appropriate measures for trade in processed oil products with Spain or Portugal
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  processed agricultural produce
 Date Published: nan

 No L 53/54 Official Journal of the European Communities 1.3 . 86 COUNCIL REGULATION (EEC) No 477/86 of 25 February 1986 adopting appropriate measures for trade in processed oil products with Spain or Portugal introduction of a compensatory amount with a view to correcting any such distortions , HAS ADOPTED THIS REGULATION : Article 1 1 . Where a significant difference in prices threatens to distort trade, a compensatory amount may be applied to trade in certain processed oil products between , on the one hand, Spain or Portugal , and, on the other hand, the Community as constituted on 31 December 1985 . 2 . The compensatory amount shall be no greater than the impact of the difference in prices for the raw mater ­ ials referred to in Articles 94 ( 1 ) (b) and 292 ( 1 ) (b). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234(2) thereof, Having regard to the proposal from the Commission , Whereas Article 93 (4) of the Act of Accession provides that, until 31 December 1990, in trade in processed oil products falling within Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768 /85 (2), appro ­ priate measures shall be adopted to take account of the difference in the prices of these oils in Spain and in the Community as constituted on 31 December 1985 ; Whereas Article 291 (4) of the Act of Accession pro ­ vides that , until 31 December 1990, in trade in pro ­ cessed vegetable oil products intended for human con ­ sumption, with the exception of olive oil products , appropriate measures shall be adopted to take account of the differences in the prices of these oils in Portugal and in the Community as constituted on 31 December 1985 ; Whereas , under the arrangement for controlling the prices and quantities of certain oil and fat sector prod ­ ucts pursuant to Articles 94 and 292 of the Act, prices in Spain , Portugal , and the Community as constituted on 31 December 1985 may differ considerably ; whereas this may lead to distortions in trade in products con ­ taining a significant proportion of oil or fat ; whereas provision should therefore be made for the possible Article 2 Detailed rules for the application of this Regulation , covering in particular :  the products to which the compensatory amount is applicable by reason of the pattern of trade ,  the level , in respect of each product, of the com ­ pensatory amount , applicable to the trade in ques ­ tion , shall be drawn up in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC . Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No 172 , 30 . 9 . 1966, p . 3025/66 . (-) OJ No L 362 , 31 . 12 . 1985 , p. 8 .